Per Curiam.
We are of the opinion that a suitable disinterested person or corporation should be made the substituted trustee. If the parties are able to agree upon such person or corporation, they may so advise the court upon the settlement of the order to be made herein, otherwise a suitable appointment will be made by the court. The order appealed from should be modified in accordance with this memorandum, and as so modified affirmed, with ten dollars costs and disbursements to the appellant.
Present — Dowling, P. J., Merrell, Finch, McAvoy and Proskauer, JJ.; Dowling, P. J., dissents.
Order modified in accordance with opinion, and as so modified affirmed, with ten dollars costs and disbursements to the appellant. Settle order on notice.